Citation Nr: 0819158	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to March 14, 2003, 
for the grant of service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had multiple periods of active duty for training 
in the Army Reserve to include from July 1969 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
RO in Louisville, Kentucky, which granted service connection 
for tinnitus and assigned a disability rating of 10 percent 
as of March 14, 2003.  

The Board remanded this case in January 2008 to provide the 
veteran with a Board hearing before a Veterans Law Judge at 
the RO.  Thereafter the veteran testified before the 
undersigned at a May 2008 videoconference hearing.  A 
transcript of that proceeding has been associated with the 
claims folder.  

In the January 2008 Board remand, it was also noted that the 
veteran had not perfected his appeal as to the issue of 
entitlement to an earlier effective date.  However, the 
veteran clarified at the May 2008 hearing that he had indeed 
initiated an appeal with the intent of expressing his 
disagreement with the effective date rather than the 
disability rating.  See 38 U.S.C.A. § 7105 (West 2002).  
Following a review of the record, the Board agrees with the 
veteran and will proceed with appellate review.


FINDINGS OF FACT

1.  The veteran filed his original claim of service 
connection for tinnitus on March 14, 2003.

2.  In a December 2003 rating decision, the RO granted 
service connection for tinnitus and assigned an effective 
date of March 14, 2003, the date of receipt of claim.  

3.  No claim, formal or informal, for service connection for 
tinnitus was received prior to March 14, 2003.

4.  In May 2008, during the veteran's hearing before the 
Board and prior to the promulgation of a decision in the 
appeal, the veteran testified that he wished to withdraw his 
appeal seeking a disability rating in excess of 10 percent 
for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of March 14, 
2003, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.400, 4.87, Diagnostic Code 6260 
(2007).  

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran as to the issue of entitlement to a disability 
rating in excess of 10 percent for tinnitus have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; and (2)  that 
VA will seek to provide; (3)  that the claimant is expected 
to provide.

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in August 2003 and March 2006 
fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  

In addition, the March 2006 letter and a letter issued in 
June 2007 also provided the veteran with notice concerning 
the assignment of disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the March 2006 letter was sent to the 
veteran after the December 2003 rating decision.  The case 
was subsequently readjudicated by means of an April 2007 
SSOC; thus, there was no deficiency in notice and a harmless 
error analysis is not necessary.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

Furthermore, the Court has held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
In this case, the veteran's claim was granted, a disability 
rating and effective date assigned, in a December 2003 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  Accordingly, the Board concludes that any 
error in failing to provide adequate pre-adjudicative notice 
under 38 U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, the RO provided the veteran with an appropriate 
VA audiological examination in September 2003.  

The Board further notes that adjudication of a claim for an 
earlier effective date for the grant of service connection is 
based upon evidence already in the claims folder; the 
resolution of the claim often depends upon when certain 
document(s) were either received by VA and/or when a law was 
promulgated.  See generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 
3.157, 3.160, 3.400 (2007).  Consequently, there is no 
additional development (that has not already been conducted) 
that would substantiate the veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than March 14, 2003, for the grant of his service 
connection claim for tinnitus.  For the reasons that follow, 
the Board concludes that an earlier effective date is not 
warranted.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  Unless specifically provided otherwise in the 
statute, the effective date of an evaluation and award based 
on an original claim for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

At the outset, it must be pointed out that a claim must be 
filed in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a) (West 2002); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  There is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

The veteran filed his original claim for service connection 
for tinnitus on March 14, 2003, over 30 years after service 
separation.  The RO subsequently granted service connection 
for tinnitus and assigned a 10 percent rating, effective as 
of March 14, 2003.  The veteran asserts that an earlier 
effective date is warranted because he has had ringing in the 
ears since 1972, prior to his discharge from service.  The 
veteran testified at his May 2008 hearing that the first time 
he was asked about ringing in the ears was at a 2003 VA 
audiological evaluation.  He believes that had he been asked 
about ringing in the ears at an earlier audiological 
evaluation, he would have claimed service connection for 
tinnitus when he submitted previous claims for hearing loss.  
Therefore, the veteran essentially argues that the effective 
date at issue should be either April 1, 1973, to coincide 
with the effective date of his service connection for hearing 
loss, or September 8, 1992, to coincide with the effective 
date of his 30 percent rating for hearing loss.  

The record reveals that the veteran initially filed a formal 
claim for service connection for hearing loss in May 1973.  
The claim was granted, and a noncompensable rating assigned, 
effective April 1, 1973.  In November 1974, the veteran filed 
a claim seeking a compensable rating for hearing loss but the 
claim was denied.  Thereafter, the veteran filed a claim in 
September 1992 for a compensable rating for hearing loss and 
another claim in October 1993 for service connection for a 
neck disability.  The RO granted an increased evaluation of 
30 percent for the hearing loss disability, effective 
September 8, 1992, and denied service connection for the neck 
disability.  

The Board concludes that March 14, 2003 is the correct 
effective date for service connection for tinnitus.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i) (effective date 
of an award of disability compensation based on an original 
claim for direct service connection will be, "date of receipt 
of claim, or date entitlement arose, whichever is later" 
(emphasis added)).  The veteran's claim for service 
connection for tinnitus was granted based upon his March 14, 
2003, submission.  Although the veteran filed several claims 
prior to March 14, 2003, none of them were for tinnitus.  
Thus, based on the rules governing effective dates, an 
effective date prior to March 14, 2003, the date of claim, is 
legally precluded.  See id.  

The Board notes that there is no evidence of record to show 
that the veteran had any complaints, diagnosis or treatment 
of tinnitus prior to the filing of the present service 
connection claim in 2003.  In any event, even if there was a 
diagnosis of tinnitus of record, there is no provision in the 
law for awarding an earlier effective date based simply on 
the presence of the disability.  See Brannon v. West, supra.

Based upon the aforementioned reasons, an effective date 
earlier than March 14, 2003, for the grant of service 
connection for tinnitus cannot be awarded.  As such, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

III.  Withdrawn Appeal

During his May 2008 hearing before the undersigned, the 
veteran indicated that he wished to withdraw his appeal as to 
the claim for an increased rating for tinnitus.  VA 
regulation provides that a Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b) (2007); Hanson 
v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

As of May 2008 the Board had not yet issued a final decision 
on this case, therefore the veteran's withdrawal of this 
issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

For the foregoing reasons, the legal requirements for a 
proper withdrawal have been satisfied.  38 C.F.R. § 
20.204(b).  Accordingly, further action by the Board on this 
particular matter is not appropriate and the veteran's appeal 
should be dismissed.  38 U.S.C.A. § 7105(d).


ORDER

Entitlement to an effective date earlier than March 14, 2003, 
for the grant of service connection for tinnitus is denied.

The appeal of entitlement to an increased rating for tinnitus 
is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


